claim pursuant to this subsection is not effective unless notice is given as
                required by this subsection."); NRS 616C.235(1)(b) (providing that the
                insurer may close a claim only if the claimant does not timely contest the
                closure). Further, as the claim remains open, the appeals officer properly
                reversed the hearing officer's decisions in the concurrent administrative
                appeals denying transfer of care and medical expense reimbursement, and
                the appeals officer properly concluded that the reopening issue was moot.
                            Because the hearing officer improperly dismissed the
                administrative appeal as untimely and the appeals officer reversed
                without determining whether closure was warranted, the merits were not
                heard. In their reply brief, appellants ask that this court remand for a
                merits determination. Under NRS 616C.235(1)(a), however, appellants'
                failure to properly serve their notice of claim closure renders the closure
                ineffective. Accordingly, a merits determination with respect to that
                notice is not warranted, and we
                            ORDER the judgment of the district court AFFIRMED.

                                              n--;
                                               )

                                                                    J.
                                        Saitta
                                                                         ■Ia




                Gibbons                                    Pickering



                cc: Hon James Todd Russell, District Judge
                     James Georgeson, Settlement Judge     •




                     Gninasso Law, Ltd.
                     Kinney & Levinson
                     Carson City Clerk

SUPREME COURT
        OF
     NEVADA
                                                     2
(01 1947A